DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 10/672,996. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No 10/672,996 contains metal complexes encompassing the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 10, 17-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Tsai (US 2012/0299468).

Regarding Claims 1-7, 10, Tsai teaches iridium compounds containing alkyl substituted phenylpyridine ligands (abstract). The generic compound is represented by Formula I (page 2):

    PNG
    media_image1.png
    700
    500
    media_image1.png
    Greyscale

The office notes that Formula I encompasses applicants’ iridium complex wherein 
R1-R3 corresponds to applicants’ R5 and R6 as deuterated alkyl or cycloalkyl groups; R’ corresponds to applicants’ R4; R4-R6 and R corresponds to applicants’ R1 and R2 (per claim 1).
Generic Formula I shows:
m = 2 (per claim 2)
The R(s) group can be alkyl or cycloalkyl and deuterated variants thereof (per claims 3-4)
R4-R6 and R corresponds to applicants’ R1 and R2 which encompasses mono-substitution including an alkyl group (per claims 5-7)
Shows ring A having variable points of attachment including the instant premutation (per claim 10).

Regarding Claims 17-20,  Tsai teaches an organic light emitting device, and contains an anode, a cathode, and an organic layer, disposed between the anode and the cathode, comprising a compound having a formula of Formula I (paragraph 23) (per claim 17). 
The organic layer is an emissive layer and Formula I is a non-emissive dopant (paragraph 25) (per claim 19).
The device can be used in a consumer product such as a lighting panel (paragraph 28) (per claim 18).
The emissive layer also contains a host which can be a triphenylene containing benzo-fused thiophene or benzo-fused furan (paragraph 57) (per claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2012/0299468).

Regarding Claims 1-14, Tsai teaches an iridium compounds contain alkyl substituted phenylpyridine ligands (abstract). The generic compound is represented by Formula I (page 2):

    PNG
    media_image1.png
    700
    500
    media_image1.png
    Greyscale

	The substituent groups are viewed as functionally equivalent whereby upon selection rises rise to obvious variants of generic Formula I.
The office notes that Formula I encompasses applicants’ iridium complex wherein R1-R3 corresponds to applicants’ R5 and R6 as deuterated alkyl or cycloalkyl groups; R’ corresponds to applicants’ R4; R4-R6 and R corresponds to applicants’ R1 and R2.

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from various permutations of generic Formula I which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).		
Generic Formula I shows:
m = 2 (per claim 2)
The R(s) group can be alkyl or cycloalkyl and deuterated variants thereof (per claims 3-4)
R4-R6 and R corresponds to applicants’ R1 and R2 which encompasses mono-substitution including an alkyl group (per claims 5-7).
The instant limitations are met as an obvious variant upon the selection from functionally equivalent substituents wherein R1, R3 and R = H corresponding to applicants’ R3, R4 and R5; R2 (corresponds to applicants’ R6) is alkyl, absent unexpected results (per claims 8 and 12).
The instant limitations are met as an obvious variant upon the selection from functionally equivalent substituents wherein R1, R3 and R = H corresponding to applicants’ R3, R4 and R5; R4, R5 and R6 is H corresponding to applicants’ R1 and R2, absent unexpected results (per claim 9)
Shows ring A having variable points of attachment including the instant premutation (per claim 10).
The instant limitations are met as an obvious variant upon the selection from functionally equivalent substituents wherein R1, R3 and R = H corresponding to applicants’ R3, R4 and R5; R2 (corresponds to applicants’ R6) is alkyl, absent unexpected results (per claim 11).
The phenyl-pyridine moiety encompasses the instant ligands whereas any of R4-R6 and by H or alkyl; alkyl can be deuterated (per claim 13).
The phenyl-phenyl-pyridine moiety encompasses the instant ligands whereas any of R1-R3 can be H or alkyl; alkyl can be deuterated; R’ = H (per claim 14).

Regarding Claims 17-20,  Tsai teaches an organic light emitting device, and contains an anode, a cathode, and an organic layer, disposed between the anode and the cathode, comprising a compound having a formula of Formula I (paragraph 23) (per claim 17). 
The organic layer is an emissive layer and Formula I is a non-emissive dopant (paragraph 25) (per claim 19).
The device can be used in a consumer product such as a lighting panel (paragraph 28) (per claim 18).
The emissive layer also contains a host which can be a triphenylene containing benzo-fused thiophene or benzo-fused furan (paragraph 57) (per claim 20).

Regarding Claim 15,  Tsai teaches Formula I which reads on the invention of claim 1. Formula I is used in an emissive layer in an OLED. The instant limitations are viewed a statistical range of available ligands in an iridium complex based on the theoretical equivalents ligand 1 and ligand 2 being present to form permutations of the generic parent structure.
As Tsai teaches generic Formula I which encompasses the endpoint ranges (low and high) of the theoretical equivalents of applicants’ ligands, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have made variants of generic Formula I which would have included ligand ranges between the end points which overlap in whole or in part with the instant limitations, absent unexpected results (per claim 15).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786